—In an action to foreclose a mortgage, the defendant Mexieta Rodney appeals from an order of the Supreme Court, Kings County (Jackson, *454J.), dated March 22, 2000, which granted that branch of the plaintiffs’ motion which was for summary judgment on the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs established their entitlement to judgment as a matter of law by producing the mortgage and mortgage note, along with evidence of default by the appellant (see, Kowalski Enters. v Sem Intl., 250 AD2d 648). This shifted the burden to the appellant to show the existence of a triable factual issue (see, Zuckerman v City of New York, 49 NY2d 557). The appellant’s unsubstantiated and conclusory assertion that the mortgage was usurious was insufficient to defeat the plaintiffs’ motion for summary judgment (see, LaGreco v Pafundi, 181 AD2d 660). Friedmann, J. P., Florio, Smith and Cozier, JJ., concur.